Case 19-27439-MBK                              Doc 709              Filed 12/24/19 Entered 12/24/19 11:10:55                                                      Desc Main
                                                                  Document      Page 1 of 23




                                                                UNITED STATES BANKRUPTCY COURT
                                                                     DISTRICT OF NEW JERSEY


   In re Hollimcr Construction Sc1·viccs             Ll,C                                  Case No. 19-27439 (MBK)
                                                                                           Reporting Period: October 1 thru 3L1 2019


                                                                     MONTHLY OPERATING REPORT
                                  File with Court and submit copy to United States Trustee witbín 20 days lifter end of month.


   Submit copy of report to any official committee appointed in the case.

                                                                                                                        Documtllt
   RE.QÛl&Jlll, D0.61:lM.ËNTS                                                                     17Ònn~o.
                                                                                                                           --
                                                                                                                        H\ftaéfied•
                                                                                                                                      ,E,.lllRit,atl<W AJlid~"Vlt/Sup~nrcnl
                                                                                                                                        At'taell~            Altaéhed
   Schedule of Cash Receipts and Disbursements                                             MOR-I                            X
      Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-la                           X
      Schedule of Professional Fees Paid                                                   MOR-lb                           X
      Copies of bank statements
      Cash disbursements journals                                                           -                               X
                                                                                                                            X
   Statement of Operations                                                                 MOR-2                            X
   Balance Sheet                                                                           MOR-3                            X
   Status of Postpetition Taxes                                                            MOR-4                            X
     Copies ofJRS Form 6123 or payment receipt
     Copies of tax returns filed during reporting period
   Summary of Unpaid Postpetition Debts                                                    MOR-4                            X
     Listing of aged accounts payable                                                      MOR-4                            X
   Accounts Receivable Reconciliation and Aging                                            MOR-5                            X
   Debtor Questionnaire                                                                    MOR-5                            X




   are true and   co ./e
   I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
                              best ofmy knowledge and belief.




   Signature of Joint Debtor                                                               Date



   Signature of Authorized Individual"                                                     Date


  Crz.c<-~r<S~
  Printed Name of Authorized Individual
                                                                                                4ÁP~ckZ
                                                                                           Tfüe of Authorized Individual

   +Authoriacd Individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
   is a partnership; a manager or member jf debtor is a limited liability company.




                                                                                                                                                                         MOR
                                                                                                                                                                        (04/07)
Case 19-27439-MBK                                            Doc 709               Filed 12/24/19 Entered 12/24/19 11:10:55                                                                                                Desc Main
                                                                                 Document      Page 2 of 23




ln re lli,lh~tc1 C1,m,tn1ct11>n Sl'l\1Ccs   IJ.C                                                                                                                       Case No. 19-27439 (MBK)
                              Debt or                                                                                                                                  Rt·rurlinA Period: íkruhu I thru JI 2tll'.I

                                                                   SCHEDULE OF CASH RECErPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reponed in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-I) . Attach copies of the bank statements and the cash disbursements journal. The 101al disbursements listed in the disbursements journal
must equal the total disbursements reported on this page A bank reconciliation must be attached for each account. [See MOR-I (CON'T,l

                                                                     BANK ACCOUNTS                                          OTIIER                   CURRE NT MONTH                            CUMU LATIV£ 1'JLING TO DATE
                                                   OPER #759ts     OPER #4167       OPER# 7641          PAYROLL# 1876      (h. tt,' C -" )         ACTIJAL                 PROJEC TED                 ACTUAL               PROJF.CTED
CASH BEGINNING OF I\IONTH


[C£IPTS
                                  -                     822 547                            26,676              126,676\1            500                82310-471                   549,9521                 823 047               5-49,952




CASI! :-:ìAI.ES
At'COI JNTS RECEIVABLE                                                  15 027                                                                          15,027                   3 973.332                   15 027              3,973,332
1.0ANS AND ADVANCES
SALE OF ASSE'] S
OTHER 1ATTACII           t.rsri                         641 739                              7 438                                                     649 177                                              649 177
TRANSFERS FROM ACCT 7M                      n             7 897                                                50 486                                   58 383                                               58 383
·m:ANSFERS        1FROM     ACCT 75'JX                                                     31.708                                                       31 708                                               31 708
  TOTAL RECEIPTS                                        64-9 636        15 027             391-45              50-486                                  754 294                   3 973 332                  754 294              3 973 332


LseURsEMENTS
NET PA YlWJ.l.                                          601 033                                                32 359                                  633,391                     500,000                  633 391               500 000
J' . \YROI.L TAXES                                       33.740                                                                                         33 740                      30 000                   33 740                30,000

SALES. USE      &.   üTI rER T .'\.XES
INVENTO HY PIJRCI !ASES
SF Cl JR.El)/ RENTAl.11.1-:ASES                          95,003                                                                                         95 003                      20.000                   95 003                20,000
JNSIJRANCE                                              105 327                                                                                        105.327                     250 000                  105 327               250,000
/\l)MrNlSTRATIVE                                         40.837             35               1 233                                                      42 104                   1 003,308                   42 104              1,003 308

SELi.iNG
OTIIEI< (,\TTACI I I.IST)
OWNER DRA v.,: •
Hl/\NSFERS ITO #7641)                                    31 708                                                                                         31 708                                               31 708
TRANSFEHS (TO 1'l>176!                                                                      50 486                                                      50 486                                               50.486
TRANSFERS cru          #7598)                                                                7,897                                                       7 897                                                7 897
PROFESSIONAL FEES                                                                                                                                                                  100 000                                        100,000

11.S TRUSTE!:. OUARTERI.Y FEl:.S                            325                                                                                              325                    46 000                       325               46,000

COIJl<T COSTS                                                                                                                                                                       10 000                                         10.000
TOTAL DISBURSEMENTS                                     907 971             35              59 616             32 359                                  999 980                   1 959 308                  999 980              1 959 308


J\.TET CASI! Fl.OW                                     1258.3351        14,992             120 4711             18.128                                {245,686)1                 2 014 02411               {245,686)1            2,014,0241
ffi.ECFß'TS I E$S msRUR;<;},},.fE~ÏS



CASH. ENO or l\·IONTH                                   564 212         14 992               6 205              (8 54 8l            500                5771361     I             2,563,97611                577,,.,    I         2¡56319761
• CúMPENSATJt 1N TO SOLE PROPRII.TORS FOR SERVICES RENOEREO T!J BANKR!lPTCY ESTi\TE


                                                                                   THE FOLLOWING SECTION MUST BE COMPLETED
,;;ISBURSEMENTS FOR CALCULATING U.S. TRUSTEE OUARTERLV FEI:S: (FROM CUR.RENT MONTH ACTUAL COL1                                               na~
TOTAL DISBURSEMENTS                                                                                                                                                                                                                999 980

   LESS TRANSFERS Tl) Dl~BTLlíl IN POSSESSION Al't:I IIJNTS
  PLIJS      ESTATE DIS\3\ lRSEMENTS MADE BY orrrsuu: Sf)! JRCE~         (I c. frvm escrow accourus ¡

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                    999,980




                                                                                                                                                                                                                                   FOR.\tMOR•I
                                                                                                                                                                                                                                         (04,07)
Case 19-27439-MBK                        Doc 709            Filed 12/24/19 Entered 12/24/19 11:10:55                                     Desc Main
                                                          Document      Page 3 of 23




                In re Hollister Construction Services LLC                                    Case No. 19-27439 /MBK)
                                       Debtor                                                Reporting Period: October I thru 31, 2019

                                              CASH DISBURSEMENTS JOURNAL

                                                                                                     Check
 Bank Account        Date            Amount                       Oesaiption                    Number     Date
    4167          10/31/2019     $         35.00   PNC Bank Fees                               Auto-Debit   10/31/2019
    7641          10115/2019     $     1,232.55    TD Bank Fees                                Auto-Debit   10115/2019
    7598          10/28/2019     $    31,153.68    PNC Term Loan Pavment                       Auto-Debit   10/28/2019
    7598          10/31/2019     $    47,017.34    PNC Line of Credit Payment                  Auto-Debit   10/31/2019
    7598          10/31/2019     $     7,369.87    PNC Bank Fees                               Auto-Debit   10/31/2019
    7598          10/31/2019     $        500.08   UPS Shippinq                                Auto-Debit   10/31/2019
    7598           10/3/2019     $       484.79    Cloudnexa Inc                                 14008        10/3/2019
    7598           10/3/2019     $        600.00   JMA Consultants , LLC                         14009        1013/2019
    7598           10/3/2019     $         82.56   Paul Gorqa                                    14010        101312019
    7598           10/9/2019     $    11,831.63    Mane Real Estate, LLC                         14011        10/912019
    7598          1011412019     $     9,137.50    Derbv Consultlno                              14012      10114/2019
    7598          10/1412019     $        325.00   U.S. Trustee                                  14013      1011412019
    7598          10/2312019     $        804.25   Brennan, Ryan                                 14014      1012312019
    7598          1012312019     $        100.00   John Cervino                                  14015      10/2312019
    7598          10/2312019     $       453.64    Miquel Diaz                                   14016      1012312019
    7598          1012312019     $        500.03   Ed Gore                                       14018      10/23/2019
    7598          10/23/2019     $     1,500.00    Luis Gutierrez                                14019      10/23/2019
    7598          10/23/2019     $        891.41   Jay McDermott                                 14020      10/23/2019
    7598          10/23/2019     $        500.03   Richard Morro                                 14021      10/23/2019
    7598          10/23/2019     $        760.49   Vincent Solano                                14022      10/23/2019
    7598          10/23/2019     $     1,000.10    Robert Unice                                  14023      10/23/2019
    7598          10/23/2019     $     1,389.96    David Williams                                14024      10/23/2019
    7598          10/23/2019     $        779.00   Esposito, Joseph                              14025      10/23/2019
    7598          10/23/2019     $        292.17   Pitney Bowes                                  14026      10/23/2019
    7598          10/23/2019     $        565.67   Purchase Power                                14027      10/23/2019
    7598          10/23/2019     $     1,360.13    Chase Mastercard                              14028      10/23/2019
    7598          10/25/2019     $     5,000.00    CS 134 W. 29th Street LLC                     14029      10/25/2019
    7598          10/29/2019     $     9,137.50    Derbv Consultinq                              14030      10/29/2019
    7598          10/30/2019     $     1,102.93    Cardella Waste                                14031      10/30/2019
    7598          10/30/2019     $        807.08   Sree Rathan Chadalavada                       14032      10/30/2019
    7598          10/30/2019     $       437.32    Cloudnexa Inc                                 14033      10/30/2019
    7598          10/30/2019     $        280.00   NYC DOT                                       14034      10/30/2019
    7598           101112019     $    92,832.23    Horizon BCBS                                   ACH        10/1/2019
    7598           10/1/2019     $     7, 155,06   Guardian Insurance                             ACH        10/1/2019
    7598          10/31/2019     $     5,339.33    Guardian Insurance                             ACH       10/31/2019




                                 $   242,758.33

                                              OTHER CASH RECEIPTS DETAIL


 Bank Account        Date            Amount                                     Desaiotion


                                                   Cobra deposit from a former employee for healthcare benefits
    7641          10116/2019     $     7,437.73    received throuqh Beneflex, the Debtor's plan adminstrator.
    7598           10/7/2019     $    81,124.66    Top Safety - payment of inter-company receivable balance
    7598          10/10/2019     $   232,227.19    Arch Insurance - 10/15 Bonded Job Payroll Fundinq
    7598          10/11/2019     $    80,941.96    The Parkland Group - Balance of Retainer Return
    7598          10/17/2019     $    23,425.00    JCPR - Balance of Retainer Return

    7598          10/23/2019     $     2,960.00    Sharo Consultino - Sale of Laotoos & Monitors
    7598          10/23/2019     $       200.73    Ferrell Gas - Account Refund
    7598          10/23/2019     $       299.24    JRC Transportation - Account Refund
    7598          10/23/2019     $     4,160.59    Top Safety - payment of inter-company receivable balance
    7598          10/23/2019     $     2,500.00    Schools that Can - Reimbursement of Sponsorship
    7598          10/2312019     $         5.69    American Express - Closed Account Credit Balance Refund
    7598          10/23/2019     $         0.01    PNC Bank - Closed MM Account Proceeds
    7598          10130/2019     $   213,893.70    Arch Insurance - 10131 Bonded Job Pavroll Fundina




                                 $   649,176.50




                                                                                                                                           FORM MOR-lb
                                                                                                                                                 {04/07)
Case 19-27439-MBK                                Doc 709                 Filed 12/24/19 Entered 12/24/19 11:10:55                                                                      Desc Main
                                                                       Document      Page 4 of 23




 In re Hollister Construction Se1vices LLC                                                                                                  Case No. 19--27439 íMBKl
                        Debtor                                                                                                              Reporting Period: October I thru 31. 2019

                                                                                     BANK RECONCILIA TI ONS
                                                                                      Coutinuaricn Sheet for MOR-I
                                      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

i                                                                       tnttaùrnz.                            •mnatin2                                    .,_;nu                      PavroU              I
                                                       # 7598                                      # 4167                                   #7641                           #1876
 '
loALANCE rER BOOKS                                 I    $     564,211.81                            $ 14.991.96                              $   6,205.18                    $ (8.547.90¡

 BANK BALANCE                                          $       584,111.86                           $ 14.991.96                              $     6.205.18                 $          -
                                                                                                                                                                                                          •
 (+¡ DEPOSITS IN TRANSIT !ATTACH LISTI                 $                                            $              -                         $               -              $          -
 (-J OUTSTANDING CHECKS (ATTACH LIST)                  $        (19,900.05)                         $              -                         s                              $          -
 OTHER (ATTACH EXPLANATION)                            $                                            $          -                             $               -              $ (8,547.96)
 ADJUSTED BAN, BALANCE•                                $       564.211.81                           $ 14,991.96                              $     6,205.18                 $ (8,547.96)
 • Adiustcd bank balance must equal
    balance per books


 DEPOSITS IN TRANSIT                                            Date                  Am ount            Date               Amount                 Date            Amount       Date           Amowlt




 CHECKS OUTSTANDING                                            Ck.#                   Amount             Ch.#               Amöunt                Ck.#             Amount       Ck.#           Amowtt
                                                               13983             $        38.25
                                                               14015             $       100.00
                                                               14025             $       779.00
                                                               14026             $       292.17
                                                               14027             $       565.67
                                                               14028             $     1,360.13
                                                               14029             $     5,000.00
                                                               14030             $     9,137 50
                                                               14031             $     1,102.93
                                                               14032             $       807.08
                                                               14033             $       437.32
                                                               14034             $       280.00




 OTHER
 Nationwide 401K Employee Deferrals from 10/31119 Payroll. Electronic payment to Nationwide orocessed on 11/1/9.                                                            ACH                -8547.96




                                                                                                                                                                                                 FORM JI.IOR-la
                                                                                                                                                                                                        {04•07)
                         Case 19-27439-MBK                        Doc 709           Filed 12/24/19 Entered 12/24/19 11:10:55                                                  Desc Main
                                                                                  Document      Page 5 of 23



                                 In re Hollister Construction Services LLC                                                                                Case No. 19-27439 (MBK)
                                                        Debtor                                                                                            Reporting Period: October I thru 31, 2019

                                                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (Footnote I)
                                                                      This schedule is to include a.II retained professional payments from case inception to current month.


                                                       Amount                                                        Check                        Amount Paid                      Year-To-Date
            Payee                Period Covered       Approved                        Payor                      Number    Date               Fees       Exoenses              Fees          Expenses




Footnotes
(1) Debtor did not pay any professional fees or expenses during this Reporting Period.




                                                                                                                                                                                                        FORM MOR-lb
                                                                                                                                                                                                              (04/07)
Case 19-27439-MBK                            Doc 709      Filed 12/24/19 Entered 12/24/19 11:10:55                                                 Desc Main
                                                        Document      Page 6 of 23




In re H ollister C onstru ction Serv ice s LLC                                      Case N o. 19-27439 (M B K I
                        D ebto r                                                    Report ing Period: O ctober I thru 31 20 I 9


                                                 STATEMENT OF OPERATIONS
                                                          (lncome Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred. regardless of when cash is actually received or paid.


REVENUES                                                                            Month
                                                                                                                       Cumulativr
                                                                                                                      Filin1to Datr
                                                                                                                                               ¡
Gross Revenues                                                                      $                        -    $                        -
Less: Returns and Allowances                                                        $                        -    $                        -
Net Revenue                                                                          $                       -    $                        -
COST OF GOODS SOLD
Beginning Inventorv                                                                  $                       -    $                        -
Add: Purchases                                                                       $                       -    $                  14,734
Add: Cost of Labor                                                                   $               221.250      $                 315.052
Add: Other Costs (attach schedule¡                                                   $                       -    $                        -
Less: Ending Inventory                                                               $                       -    $                        -
Cost of Goods Sold                                                                   $               221,250 $                      329,786
Gross Profit                                                                         $              (221,250) $                    (329,786)
OPERATING EXPENSES
Advertising                                                                          $                       -    $                        -
Auto and Truck Expense                                                               $                       -    $                        -
Bad Debts                                                                            $                       -    $                        -
Contributions                                                                        $                       -    $                        -
Employee Benefits Programs                                                           $                 4.017      $                   4,017
Insider Comnensation"                                                                $                84,167      $                 132,083
Insurance (Footnote I)                                                               $              (432.479) $                          101
Management Fees/Bonuses                                                              $                       -    $                        -
Office Expense                                                                       $                31,534      $                  31,965
Pension & Profit-Sharing Plans                                                       $                       -    $                        -
Repairs and Maintenance                                                              $                       -    $                        -
Rent and Lease Expense                                                               $                 18.283     $                  18,283
Salaries/Commissions/Fees                                                            $               I 16,972     $                 155,286
Supplies                                                                             $                       -    $                        -
Taxes - Payroll                                                                      $                37,545      $                  64,704
Taxes - Real Estate                                                                  $                       -    $                        -
Taxes - Other                                                                        $                       - s                           -
Travel and Entertainment                                                             $                24,581      $                  24,581
Utilities                                                                            $                 9,578      $                  14,578
Other I attach schedule)                                                             $                 7,289      $                   8,556
Total Oneratine Expenses Before Depreciation                                         $               (98,513)     $                 454,053
Depreciation/Deoletion/Amortization                                                  $                21,360      $                  30,463
Net Profit (Loss) Before Other Income & Expenses                                     $              (144,097)     $                (814,302)
OTHER INCOME AND EXPENSES
Other lncome (attach schedule)                                                       $                       -    $                        -
lnterest Expense                                                                     $                51,504      $                  98,161
Other Expense (attach schedule)                                                      $                       -    $                        -
Net Profit (Loss) Before Reorganization Items                                        $              (195,601) $                    (912,563)
REORGANIZATION ITEMS
Professional Fees                                                                    $               581,968      $                1.166.922
U. S. Trustee Quarterly Fees                                                         $                       -    $                      325
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)         $                       -    $                        -
Gain (Loss) from Sale ofEquipment                                                    $                  2,960     $                   2,960
Other Reorganization Expenses (attach schedule)                                      $                       -    $                        -
Total Reorganization Expenses                                                        $               584,928      $            1,170,207
Income Taxes                                                                         $                       -    $                        -
Net Profit (Loss)                                                                    $              (780,529) $               (2,082,770)

*"Insider" is defined in 11 U.SC Section I O I (31 ).

Footnotes:
(1) Insurance - Credit is correction to prior period Insurance expense. Expense should have been recorded to Prepaid
Expense account on Balance Sheet.



                                                                                                                                                     FORM MOR-2
                                                                                                                                                          (04/07)
Case 19-27439-MBK                   Doc 709      Filed 12/24/19 Entered 12/24/19 11:10:55                                Desc Main
                                               Document      Page 7 of 23




ln re H ollister Constru ction Services LLC                               Case No. I 9-?7 439 /M BK)
               Debtor                                                    Reporting Period: October I thru 31, 2019



                                   STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
!BREAKDOWN OF "OTHER" CATEGORY                                           Month                                 Filing to Date

Other Costs




Other Operational Expenses
Bank Fees                                                                 $                       7.289   $                     8,556




TOTAL OTHER OPERATIONAL EXPENSES                                          $                       7,289   $                     8,556
Other Income




Other Ex~nses




Oh
 ter Reoreamzation E xuenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                     FORM MOR-2 CONT'D
                                                                                                                                 (04/07)
Case 19-27439-MBK                                           Doc 709            Filed 12/24/19 Entered 12/24/19 11:10:55                                                              Desc Main
                                                                             Document      Page 8 of 23




                               In re l-loll1ster Construct1on Services LLC                                                                             Case No I 9-27439 (MBKl
                                                 Debtor                                                                                                Reporting Puiod: October I thru 31, 2019

                                                                                     BALANCE SHEET

 17,e Balance Sheer 1s to be completed on an accrual basis only Pre-pennon liabìliues must be classrûed separately from postpetition obligations

                                                                                                      BOOK VALUE AT END OF                                    BOO K V ALUI: ON
                                              ASSETS                                               CURRENT REPO RTING MONffl                                  PETm ONDATE
 CURRENT ASSETS
 Unrestricted Cash and Equivalents                                                                                                      577.361                                             1,376.792
 Restricted Cash and Cash Equivalents (see continuation sheet)
 Accounts Receivable (Net)                                                                                                          80,108.589                                             80,692,098
 Notes Receivable                                                                                                                      137.582                                                140.332
 Inventories
 Prepaid Expenses                                                                                                                     4,375.047                                             2,015,509
 Professional Retainers                                                                                                                134.811                                              I, 162.834
 Other Current Assets ( attach schedule)                                                                                             1.008.438                                              1.109.006
 TOTAL CUIUIENTASSETS                                                                                                               86,341,829                                             86,496,571
 PROPERTY AND EOUIPMENT
 Real Proncrtv and Imnrovements
 Machinery and Equipment
 Furniture, Fixtures and Office Equipment                                                                                              944.560                                                944.560
 Leasehold lrnnrovements                                                                                                               359,753                                                359,753
 Vehicles                                                                                                                                95,494                                                 95,494
 Less Accumulated Depreciation                                                                                                       (1.217.534)                                           (I, 180. 928)
 TOTAL PROPERTY & EQUIPMENT                                                                                                             182,273                                               218,879
 OTHER ASSETS
Loans to Insiders*                                                                                                                    3,282.185                                             3,282,185
Other Assets (attach schedule)                                                                                                          661.356                                               661.356
 TOTAL OTHER ASSETS                                                                                                                   3.943.541                                             3,943.541

 TOTAL ASSETS                                                                                                                       90,467,643                                             90,658,991


                                                                                              BOOK VALUE AT END OF                                            BOOK VALUE ON
             LIABILITIES AND OWNER EQUITY                                                   CURRENT REPO RTING MONm                                            Pl:TITI ON DATE
LIABILITIES NOT SUBJECT TO COMPROMISE fPom,,th/n nJ                                                                                                                                                       I

 Accounts Payable
 Taxes Payable (refer to FORM MOR-4)
 Waues Payable
 Notes Pavable
 Rent/ Leases - Building/Equipment
 Secured Debt/ Adequate Protection Payments
 Professional Fees
 Amounts Due to Insiders"
 Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION l/AB!l/71ES
LIABILITIES SUBJECT TO COMPROMISE (Pre-Pmtio nl
 Secured Debt                                                                                                                        15,253.333                                            15.280,000
 Priority Debi
 Un sec u red Debt                                                                                                                  95.945.882                                             95.330.034
 TOTAL PIIE-PE71TION l/ABILITIES                                                                                                   It 1,199,216                                           110,6 t 0,034


I TOTAL l/AB/l!TIES                                                                                                                111 199 216     I                                      110610034        I
 OWNER EQUITY
 Capital Stock                                                                                                                       2.416.026                                              2,416,026
Additional Paid-ln Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition                                                                                                   (22.367.069)                                           (22,367.069)
Retained Earninus - Postoetition                                                                                                      (780,530)
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
 NET OWNER EQU/'lY                                                                                                                 (20,731,573)                                           (19,951,043)


TOT AL LIABILITIES AND OWNER S' EQUITY                                                                                              90,467.643                                            90.658,991

•"Insider"   1s   dcfined   in 11 li SC. Section 101(31).




                                                                                                                                                                                              FtJRf\l MUR•J
                                                                                                                                                                                                    (04/IJ7J
Case 19-27439-MBK                              Doc 709        Filed 12/24/19 Entered 12/24/19 11:10:55                                                              Desc Main
                                                            Document      Page 9 of 23




          lnrc       Hollis1cr Co11s1ruc11on Services LLC                                                                      Case No. 19-27439 ¡MBK)
                              Debtor                                                                                           Reporting Period: OclObcr I thrn 31 2019



                                                            BALANCE SHEET - continuation sheet


                                                                                            BOOK VALUE AT END OF                         BOOK VALUE ON
                                               ASSETS                                     CURRENT REPORTING MONTH                        PETITION DATE
          Other Current Assets
                     Employee Deferred Compensation Plan                              $                            237.000     $                               237.00(1
                     Receivable - Ci                                                  s                               5,000    $                                  5.000
                     Receivable - SX                                                  s                            457.227     s                               4K9.712
                     Receivable - TS                                                  $                                        $                                68.082
                     Receivable - MG                                                  $                             109.179    s                               109,179
                     Receivable - HS                                                  $                            200.033     $                               200.033




                     TOTAL OTHER CURRENT ASSETS                                       $                           1,008,·'38   $                              I .IU9,00G
          Other Assets
                     Security Deposits                                                $                             35.667     $                                35.667
                     Investments                                                      $                            625.689     $                               625,689




                     TOTAL OTHER ASSETS                                               $                            661.356     $                               661.356
                                                                                            BOOK VALUE AT END OF                         BOOK VALUE ON
                            LIABILITIES AND OWNER EQUITY                                  CURRENT REPORTING MONTH                        PETITION DATE
          Other Po       etition Liabilities




      I              f
          Postpetition Contributions (Distributions) (Draws)




          Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
          into a separate account. such as an escrow account.




                                                                                                                                                                           i:onM MOR-3 CONTD
                                                                                                                                                                                        ¡04 07)
Case 19-27439-MBK                          Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                                         Desc Main
                                                  Document    Page 10 of 23




     ln re Hollister Construction Services LLC                                                                 Case No. 19-27439 (MBK)
                     Debtor                                                                                    Reporting Period: October I thru 31 2019

                                                           STATUS OF POSTPETrTJON TAXES

 The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
 Attach photocopies of IRS Form 6 I 23 or payment receipt to verify payment or deposit of federal payroll taxes.
 Attach photocopies of any tax returns filed during the reporting period.

                                                           Beginning             Amount                                                                 Ending
                                                              Tax               Withheld or       Amount            Date            Check No.             Tax
                                                            Liability            Accrued           Paid             Paid             or EFT             Liability
Federal
Withholding                                            $                -   $             -   $            -   $            -   $               -   $               -
F!CA-Emolovee                                          $                -   $             -   $            -   $            -   $               -   $               -
FICA-Emolover                                          $                -   $             -   $            -   $            -   $               -   $               -
Unemployment                                           $                -   $             -   $            -   $            -   $               -   $               -
Income                                                 $                -   $             -   $            -   $            - $                 -   $               -
Other:                                                 $                -   $             -   $            -   $            -   $               -   $               -
  Total Federal Taxes                                  $                -   $             -   $            -   $            -   $               -   $               -
State and Local
Withholding                                            $                -   $             -   $            -   $            -   $               -   $               -
Sales                                                  $                -   $             -   $            -   $            -   $               -   $               -
Excise                                                 $                -   $             - $              -   $            -   $               - $                 -
Unemployment                                           $                - $               -   $            -   $            -   $               - $                 -
Real Property                                          $                -   $             -   $            - $              - $                 -   $               -
Personal Prooertv                                      $                - $               -   $            -   $            - $                 -   $               -
Other                                                  $                - $               -   $            -   $            -   $               -   $               -
  Total State and Local                                $                - $               - $              -   $            - $                 -   $               -
Total Taxes                                            $                - $               -   $            -   $            - $                 -   $               -


                                                SUMMARY OF UNPAID POSTPETITJON DEBTS

Attach aged listing of accounts payable

                                                                                                 Number of Days Past Due
                                                      Current               0-30              3!-60         6!-90               Over 90             Total
Accounts Payable                                       $                -    $            -   $            -   $            -    $              - $                 -
Wages Payable                                          $                -   $             -   $            -   $            -   $               - $                 -
Taxes Pavable                                          $                -   $             -   $            -   $            -   $               -   $               -
Rent/Leases-Building ( Footnote 3)                     $         3,000      $         3,000   $            -   $            -   $               -   $               -
Rent/Leases-Equipment (Footnote I)                     $        19 390      $        20 250   $            -   $            -   $               -   $               -
Secured Debt/ Adequate Protection Payments             $                -   $             -   $            -   $            -   $               -   $               -
Professional Fees (Footnote 2)                         $        40,390      $        35,425   $            -   $            -   $               - $                 -
A mounts Due to Insiders*                              $                -   $             -   $            -   $            -   $               -   $               -
Other:                                                 $                -   $             -   $            -   $            -   $               -   $               -
Other:                                                 $                -   $             -   $            -   $            -   $               -   $               -
Total Postpetition Debts                               $        62,779      $        58 675   $            -   $            -   $               -   $               -

 Explain how and when the Debtor intends to pay any past-due postpetition debts.

 Footnotes:
(1) Equipment Rent/Leases - Amounts past due are related to Herc Rentals. The Debtor and Herc Rentals are negotiating a Settlement
Agreement that will address these open amounts.

 (2) Professional Fees - Amounts past due are related to Prime Clerk. Debtor expects to pay in December when the Cash Collateral
 Orders covering these disbursements are approved.
 (3) Building RenULeases - Amounts relate to the rent on a job site office for a bonded project that has been transitioned to Arch.



 *"Insider" is defined in 11 U.S.C. Section I O I (31 ).




                                                                                                                                                         FORMMOR-4
                                                                                                                                                             (04/07)
Case 19-27439-MBK                      Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                   Desc Main
                                              Document    Page 11 of 23




ln re Hollister Construction Services LLC
                   Debtor



                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGJNG


Accounts Receivable Reconciliation                                                                          Amount             (I)
Total Accounts Receivable at the beainninz of the reporting period                                 $            80,611,013
+ Amounts billed during the period                                                                 $                      -
- Amounts collected during the period                                                              $                (15,027)
Total Accounts Receivable at the end of the reporting period                                       $             80,595,986

Accounts Receivable A!ine:                                                                                   Amount
O - 30 days old                                                                                    $             32,240,564    (2)
31 - 60 days old                                                                                   $              6,754,243
61 - 90 days old                                                                                   $              8,779,836
91+daysold                                                                                         $             32,821,343
Total Accounts Receivable                                                                          $             80,595,986
Amount considered uncollectible (Bad Debt)                                                         $             13,691,877    (3)
Accounts Receivable (Net)                                                                          $             66,904,109

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                           Yes           No
I. Have any assets been sold or transferred outside the normal course of business
                                                                                                                     X
   this reporting period? If yes. provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                      X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no. provide an explanation
                                                                                                       X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                        X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? Ifyes, provide
   documentation identifying the opened account(s). If an investment account has been opened            X                      (4)
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.


Footnotes:
(I) Includes Bonded job receivables and Reta i nage Receivables.
(2) 0-30 Days AIR is the total open Retainage balance.
(3) Estimated uncollectible amount. Has not been booked to Bad Debt on Debtor's books.
(4) The Debtor opened account# 8026-44-4167 at PNC Bank for all non-bonded job related activity.




                                                                                                                                FORM MOR-5
                                                                                                                                     (04/07)
        Case 19-27439-MBK                            Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                                           Desc Main
                                                            Document    Page 12 of 23


Corporate Business Account Statement                                                                                                                          elPNCBANl<
                                                                                                                                    Account number:              4167
                                                                                                                                    Page 1 of 3
                           For the period 10/01/2018 to 10/31/2018
                           010595                                                      OOU24U6           "SP   '7
                                                                                                                                    Number of enclosures: O
                                                                                                                                    Tax ID Number: XX-XXXXXXX
                           HOLLISTER CONSTRUCTION SERVICES
                           LLC                                                                                                      1t For Client Services:
                           DEBTOR IN POSSESSION                                                                                         Call 1-800-669-1518
                           CASE NUMBER 19-27439
                           339 JEFFERSON RD
                                                                                                                                    Q Visit us at PNC.com/treasury
                           PARSIPPANV NJ 07054-3707
                                                                                                                                    ~ Write to: Treas Mgmt Client Care
                        1111.1,1 I 1ll 1111111111, , .. ,. I• 11111111, ,. 1111111I1111111111h 111 I                                  One Financial Parkway
                                                                                                                                      Locator Z1-Yb42·03-1
                                                                                                                                      Kalamazoo, Ml 49009


Account Summary Information
Balano• Summary
                                              Beginning
                                                ba lenca
                                                                                Deposits and
                                                                                other eredita
                                                                                                                     Checke and
                                                                                                                     other debit•
                                                                                                                                                      Ending
                                                                                                                                                     belance
                                                                                                                                                                                    ..
                                                                                                                                                                                     I




                                                   º·ºº                         38,451.96                           23,460.00                     14,991.96                         .
-----------------------------------------------s
October is National Cyber Security Awareness Month
                                                                                                                                                                                   !
                                                                                                                                                                                    :::

Do you know what to do if you receive a fraudulent email, text or phone call that appears to come from PNC? Forward the message to PNC at
nbuse@pnc.com. If'you-responded to a fraudulent text or email, clicked on a link, opened an attachment and/or disclosed personal                                                   s
informatíon, inuuediately change your online banking password, using another device if possible. Then contact PNC Bank's Online Banking
Team at 1-800-762-2035, select l for personal aceouat or 2 for a business account, th.en select option 3.                                                                          I.
                                                                                                                                                                                   N

Holidays Can Bring Increased Scams                                                                                                                                                 ~

 Watch out for Phíshing, Víshing, and SMiSbing scams, which often increase during the busy holiday season. These soams target potential                                            !
victims via email, telephone, and text méssage, and are social engineering atte.mpts to harvest sensitive personal lnformatìcn or to install           5
malware onto your computer or mobile device. Ifa message looks auspicious, do not respond to it and do not open attachments and don't click                                        ¡
;.;;li;;;;
      nk""s_. .:;.F~
                   orw
                    ;.;.;;.;o""rd=th;.;e""n""1e;.;s...s.a...g""o""'to-"-
                                                                       PN
                                                                        --
                                                                         C"""a'""t""a_
                                                                                     b_ua_e;,>¡@
                                                                                               ...p""n;;;.;c-•c-o;.a;m.;..;..,_     ·                  i
 D•po ■lta and Other Credlte                                                                                                    Checke and Other D.W.. ¡;¡
De■criptlon                                        Jtem ■                             Amount           Dncrlptlon                                      !teme                Amo unt •
                                                                                                                                                                                  I
Deposits                                                 I                      15,026.96     Checks                                                      o                  O.OD ~
National Lockbox                                        o                            0.00     Returned Items                                              o                  0.00 :=
ACH Credits                                             o                            0.00     ACH Debits                                                  o                  0.00:
Funds Transfers In                                       I                      23,425.00     Funds Transfers Out                                         o                  0.00  â
Trade Services                                          o                            0.00     Trade Services                                              o                  0.00 §
Investments                                             o                            0.00     Investments                                                 o                  0.00
Zero Balance Transfers                                  o                            0.00     Zero Balance Transfers                                      o                  0.00
Adjustments                                             o                                º·ºº Adjustments                                                 o                  0.00
Other Credits                                           o                                0.00 Other Debits                                                2             23,460.00
Total                                                   2                       38,451.96 Total                                                           2             23,460.00
Ledger Balano•
Date                    Ledger bala nee                            Date                                 Ledger ba la nee                   Date                 L1dg•r balance

10/01
10/07                      23,425.00º·ºº                           10/17
                                                                   10/23
                                                                                                               0.00
                                                                                                          15,026.96
                                                                                                                                           10/31                  14,991.96
         Case 19-27439-MBK        Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                   Desc Main
                                         Document    Page 13 of 23


Corporate Business Account Statement
HOLLISTER CONSTRUCTION SERVICES                                             Por the period 10/01/2019 to 10/31/2019
LLC
                                                                            Account number:          4167
                                                                            Page 2 of 3

Deposit• and Other Cr•dlta
Depo ■ite                             1 tl'an■action for a total of$ 15.028.88
Date                                  Tranaaction                                                            Reference
poated                       Amount   deacrlption                                                              number
10/23                     15,026.96 Deposit                                                                  0523444e5


Fund■ Tran■fer■ In                    1 tl'an■action for a total of   $ 23.42&.00
Date                                  Tranuction                                                             Reference
poated                       Amount   deacription                                                              number

10/07                     23,425.00 Fed Wire In 19A7K4841B3L2Q9E                                   W19A7K4841B3L209E


Check• and Other Debita
Other Debite                          2 tl'an■aalion■ for a total of   $ 23.480.00
Oat•                                  Tranuction                                                             Reference
poated                       Amount   de1crlptlon                                                              number

10/17                     23,425.00 Account Transfer To                    7598                      HOLLISTER CONST
10/31                         35.00 Corporate Account Analysis Charge                              0000000000000039544
              Case 19-27439-MBK                Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                      Desc Main
                                                      Document    Page 14 of 23
I


    Reviewing Your Statement                                                                                                    ~PNCBANK
    Please review this statement carefully and reconcile it with your records. Call the telephone number on the upper right side of the first page
    of this statement if:                                                                                                                       ·
    • you have any questions regarding your accounts(s);
    • your name or address is incorrect;
    • you have a business account and your tax identification number is missing or incorrect;
    • you have any questiona regarding interest pald to an interest-bearing account.

    Balanclng Your Account
    Update Your Account Register
    Compare:                                   The activity detail section of your statement to your account register.
    Check Off:                                 All items in your account register that also appear on your statement. Remember to begin
                                               with the ending date of your last statement. (An asterisk {+} will appear in the Checks
                                               section ifthere ìs a gap in the listing of consecutive check numbers.)
    Add to Your Account Register               Any deposits or additions including interest payments and ATM or electronic deposits
    Balance:                                   listed on the statement that are not already entered in your register.
    Subtract From Your Account                 Any account deductions including fees and ATM or electronic deductions listed on the
    Register Balance:                          statement that are not already entered in your register.

    Update Your Statement Information

    Step 1:                                                                       Step 2:                  0ll111llflll-.r ot                        D


    Add together                                                                                                                                     .!.
                             Oat• of lhpoelt       Amount                        Add together             Dod■clloa D .. cdplloli   Amount
    deposits and                                                                 checks and other
    other additions                                                              deductions listed
    listed in your                                                               in your account
    account register                                                             register but not on
    but not on your                                                              your statement.
    statement,

                               Tot•IA



    Step 3:                                                                                                                                          lf
    Enter the ending balance recorded on your statement        $                        _
    Add deposits and other additions not recorded    Total A + $                        _
                                                                                                                                                     ..
                                                                                                                                                     o


                                                      Subtotal= $                     _                                                              .
                                                                                                                                                     o



    Subtract checks and other deductions not recorded Total B • $                     _

    The result should equal your account register balance      =   $                    _
                                                                                                                Total■


    Verification of Direct Depoalta
    To verify whether a direct deposit or other transfer to your account has occurred, call us Monday - Friday: 7 AM - 10 PM ET and Saturday
    & Sunday: 8 AM - 5 PM ET at the customer service number listed on the upper right side of the first page of this statement.
    In Case of Errors or Questiona about Your Electronlc Transfers
    Telephone us at the customer service number listed on the upper right side of the first page of this statement or write us at PNC Bank Debit
    Card Services, 500 First Avenue, 4th Floor, Mailstop P?-PFSC-04-M, Pittsburgh, PA I 5219 as soon as you can, if you think your statement
    or receipt is wrong or if you need more information about a transfer on the statement or receipt. We must hear from you no later than 60
    days after we sent you the FIRST statement on which the error or problem appeared.
       (I) Tell us your name and account.number (if any).
       (2) Descrìbe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you
       need more infonnation. ,
       (3) Tell us the dollar amount of the s,uspected error,
    We will investigate your complaint and will correct any error promptly, Ifwe take more than 10 business days to do this, we will
    provisionally credit your account for the amount you think is in error, so that you will have use of the money during the time it
    takes us to complete our investigation.

    Member FDIC                                                    @r   Equal Housing Lender
     Case 19-27439-MBK                                    Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                        Desc Main
                                                                 Document    Page 15 of 23


                  liJaank
                                 America's Most Convenient Bank•                      T   STATEMENT OF ACCOUNT


    00002377101 AV 0.380 FTD0!040110219117813 0026 03 OZ
                                                                                          Page:                                   1 of 2


    I
              HOLLISTER CONSTRUCTI SERVICES LLC
              PAYROLL ACCOUNT                                                             Statement Period:    Oct 01 2019-Oct 31 2019
                   339 JEFFERSON RD                                                       Cust Ref#:             3451471876-408-T-m
                   PARSIPPANY NJ 07054-3707                                               Primary Account#:             -1876


    1111hl 1111111 l'I 111111 h 1111 I 111111111 ni I I •1111 I 11 I 111 I 11111111

            TD now accepts Real Time Payments!
            We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
            electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
            agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
            RTPs on behalf of a person who is not a resident of, or otherwise residing In, the United States. Please visit tdbank.com/RTPto
            learn more.

            Business Analysis
            HOLLISTERCONSTRUCTI SERVICES LLC                                                                          Account#~76
            PAYROLL ACCOUNT

            ACCOUNT SUMMARY
            Statement Balance as                  of 10/01                                                                                0.00
                 Plus        3                     Deposits and Other Credits                                                        53,873.69
                 Less        4                     Checks and Other Debits                                                           53,873.69
            Statement Balance as                  of 10/31                                                                                0.00

            ACCOUNT ACTIVITY
            Transactions by Date
            DATE        DESCRIPTION                                                                    DEBIT          CREDIT           BALANCE
            10/01       ZBA CREDIT TRANSFER,                                                                      33,578.85          33,578.85
                           ZBA XFER FROM CHECKING ACCT- 7641
            10/01 ACH DEBIT, NW TRUST CONTRIB 350-80572                                            31,707.61                           1,871.24
            10/01 CCD DEBIT,                                                                        1,871.24                               0.00
                   HOLLISTER CONSTR CHLO SUPRT TD Bank
            10/02 CCD DEPOSIT, HOLLISTER CONSTR MANUAL TD Bank                                                      1,693.64           1,693.64
            10/02 ZBA DEBIT TRANSFER,                                                               1,693.64                               0.00
                   ZBA XFER TO CHECKING ACCT-641
            10/03 ZBA CREDIT TRANSFER,                                                                            18,601.20          18,601.20
                           ZBA XFER FROM CHECKING ACCT-7641
            10/03 ACH DEBIT, NW TRUST CONTRIB 350-80572                                            18,601.20                                0.00

            INTEREST SUMMARY
           Beginning Interest Rate                                                                                                         0.00%



I
           Number of days in this Statement Period                                                                                             31
           Interest Earned this Statement Period                                                                                             0.00
           Annual Percentage Yield Earned                                                                                                  0.00%
           Interest Paid Year to date                                                                                                        0.00




            Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
           Bank Deposit• FDIC Insured I TD Bank, N.A. I Equal Houslnu L&nd•r G:)
Case 19-27439-MBK                               Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                                                               Desc Main
                                                       Document    Page 16 of 23



     How to Balance vour
                    ..,  Account                                                                                                                  Page:                                 2 of 2

     Begin by adjusting your account register                         1.   Your ending balance shown on this
     as follows:
                                                                           statement is:                                                 o
                                                                                                                                              Ending                                    0.00
  • Subtract any services charges shown                                                                                                       Balance
    on this statement.                                               2     Lìst below the amount of deposits or
                                                                           credit transfers which do not appear
  • Subtract any automatic payments,                                       on this statement. Total the deposits                         e      Total           t
    transfers or other electronic with-                                    and enter on Line 2.                                               Deposlts
    drawals not previously recorded.
  • Add any interest earned if you have                              :1.   Subtotal by adding lines I and 2.
    an interest-bearing account.                                                                                                         t)
                                                                           List below the total amount of                                     Sub Total
  • Add any automatic deposit or
    overdraft line of credit.                                              withdrawals that do not appear on
                                                                           this statement. Total the withdrawals
  • Review all withdrawals shown on this                                   and enter on Line 4.                                          o    Total
    statement and check them off in your                                                                                                   Withdrawals
    account register.                                                s. Subtract Line 4 from 3. This adjusted
  • Follow instructions2-5 to verify vour                               balance should equal your account
    ending account balance.        · ·                                  balance.                                                         @ Adjusted
                                                                                                                                           Balance



    6                                                                      8
    OEPOe.lT!:', t~OT            DOI.LIIR!.;     CENTS                   WITHDRAW/ILS NO'í     OOLLAns         CENT~                WITlll)f\/\WAl~ ~OT         DOLLARS          CCNTS
    ON SfATEM ENT                                                        ON STATEMENT                                               ON ST A TEME NT




                                                                                           --
                                                                                                                                      Total
     Total Deposits
                                                        8
                                                                                                                                      Withdrawals                                         o
                                           -
    FOR CONSUMER ACCOUNTS ONLY - IN CASE OF ERRORS OR                                           FOR CONSUMER LOAN ACCOUNTS ONLY - BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                            SUMMARY
    It you need lnformallon about an electronic fund trnnatar or II ycu believe tliere I• an    In case ol Error, or Ouesllons Abou! Your BIii:
    error 011 ycur bank atatement or F'9(:elpt roladng to an elec1ronlç fund transfer,          II you think your bill ls wrong, 01 li you need more lnlormallon about a transaction on
    telephone !he bank Immediately at the phono numberllstod on th& troni ol your
                                                                                                your bill, wrllo us el P.O. Box 1377, Lêl'Aston, Meine 04243-1377 as soon ••
    statomonl or write to:
                                                                                                pœslble, We muat hoar !rom you no later lhon •lxty (60) day• otter we •ont you the
    TO Bank, N.A., Deposit Operations Dept, P.O. Box                 1sn, Lewiston,             FIRST bill on which the error or p,oblon, appoared. You con telephone us, bui doing
    Maine 04243-1377                                                                            ,o will not preserve your right•. In your le~or, give ue tho lollowtng Information:
    We musi h&ar from you no later than sixty (60) c•lendar doyg otter we •ont you ttio                 Your neme and account number,
    11,..1 otatemontupon ""1Ich the error or problem tirsi appeared, When coolacllng the            • Tho dollar amount ot tho suopoctod error.
    Bank. plea•• explain as clearly as you oen why you b<lli"'• there I• on o,ror or 'MlY           • Dascrlbe the error and explaln, lf you can, Wly you bel/eve there Jg an error.
    more Information I• l\8oded, Pl•••• Includo:                                                        II you need more Information, descnbe tho Item you are un sute about.
                                                                                                You do not have to pay any amount In quo,tlan while..., aro Investigating, but you
        • Your name and account number.
         • A de!Crlp1íon of the error or tr11Mactlon you are un1ur• about.                      ore •1111 obligalod to pay the parts ol your bill that sre not In questlon. While we
        • Tho dollar amount and det&of the suspected eiror                                      lnve11lgale your qu&11ion, 'NfJ cannot report you a& d&llnquent o, lake any aellon to
    When making a verbal Inquiry, the Bank maya,k !hat you send uo your complaint In            oollect the amount you questlco.
    wrlllng wllhln ton (1 O) bus in~• days alter lho Urot telephone call.                       FINANCE CHARGES: Although the Bank uses the Dally Balance method to eak:ula\o
                                                                                                the finance charge on your Moneytlne/OVeroralt P10toc1lon account (1h• term "ODP"
    We wlll lnve&tlgate your compla!ntand will correct any error promptly, II W8 take more
                                                                                                or "OD" relero to Overdraft Protoctlon), the Bank dl,clo&H the Avorage Dally Balance
    lhan ton (10) bu&lnos• d•y• to do this, we wtll crodlt your account for tho
                                                                                                on !he periodic statement•• an ea olor method lor you lo calculate the finance
    o mount you think Is In erro!, 10 !hat you hav& tho u10 o! tho mon&y during tho Ume It
                                                                                                ch11rge. The finance charge begins to accrue on the date advanc;es and nther dehlts
    takes to complete our Investigation.
                                                                                                are posted to your account and ,.II conllnue until the balance has been paid in full.
    INTEREST NOTICE                                                                             To compute tho li naneo charge, multiply Iha Average Dally Balance limes tho Day• In
                             '
   Tola! lntereet credited by !he Bank lo you lhl• year v.411 be reported by the Bank 10 the    Perlod timo• tho Dally Periodic Rare(•• llolod In the Accounl Summaryoection on
                                                                                                the front of lhe statement). Tho Average Dally Balance Is calculated by adding the
   Internal Revenue Service and Stale lai authorities, The amountlo be reported wtll be
   reportad separately to you by lhe Bank.                                                      balance for each day ol 1ho billing cycle, thon dividing tho lolal balance by the number
                                                                                                o! Days In the BIiiing Cycle, Tho dolly bajence i• the balance tor the day ofter
                                                                                                adVances have bun added and paymonl• or credits havo been subtracted plus or
                                                                                                minus any other ad)uotmentsthat might have eceurree thai day. There i& no grä<lo
                                                                                                period during which no üeence oharge aceruaa. Flnar,ce charge adj\J,tmentt..ire
                                                                                                inollJded In your total finance char¡¡e.
Case 19-27439-MBK                               Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                     Desc Main
                                                       Document    Page 17 of 23




         l!i]aank
                       America's Mo5t Convenient Bank•                                 E   STATEMENT OF ACCOUNT



         HOLLISTER CONSTRUCT! SERVICES LLC                                                 Page:                                  1 of 3
         339 JEFFERSON RD                                                                  Statement Period:   Oct 01 2019-Oct 31 2019
         PARSIPPANY NJ 07054-3707                                                          Cust Ref#:           435133~            -###
                                                                                           Primary Account#:           ~41




   TD now accepts Real Time Payments!
   We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
   electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
   agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
   RTPs on behalf of a person who is not a resident of, or otherwise residing In, the United States. Please visit tdbank.com/RTP to
   learn more.

   Business Analysis
   HOLLISTER CONSTRUCT! SERVICES LLC                                                                                  Account~641


   ACCOUNT SUMMARY
   Beginning Balance                                             26,675.79                       Average Collected Balance            5,836,80
   Electronic Deposits                                            7,437.73                       Interest Earned This Period                O.DO
   Other Credits                                                 33,401.25                       Interest Paid Year-to-Date                 O.OD
                                                                                                 Annual Percentage Yield Earned            0.00%
   Other Withdrawals                                             61,309.59                       Days in Period                               31
   Ending Balance                                                 6,205.18




   DAIL Y ACCOUNT ACTIVITY
   Electronic Deposits
   POSTING DATE                  DESCRIPTION                                                                                           AMOUNT
   10/16                         ACH DEPOSIT, BENEFLEX COBRA HOLLISTER-COBRA                                                          7,437.73
                                                                                                               Subtotal:              7,437.73
   Other Credits
   POSTING DATE                  DESCRIPTION                                                                                           AMOUNT
   10/01                         WIRE TRANSFER INCOMING, HOLLISTER CONSTRUCTION #19-27439                                            31,707.61
   10/02                         ZBA CREDIT TRANSFER. ZBA XFER FROM CHECKING ACCTlllll 876                                             1,693.64
                                                                                                               Subtotal:             33,401.25
   Other Wlthdrawals
   POSTING DATE                  DESCRIPTION                                                                                           AMOUNT
   10/01                         ZBA DEBIT TRANSFER. ZBA XFER TO CHECKING ACC.876                                                    33,578.85
   10/03                         ZBA DEBIT TRANSFER, ZBA XFER TO CHECKING ACCT           876                                         18,601.20
   10/07                         WIRE TRANSFER OUTGOING, Hollister Construction Services                                              7,896.99
   10115                         SERVICE CHARGE, ANALYSIS FEES                                                                         1,232.55
                                                                                                               Subtotal:             61,309.59




   Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
   Bonk D~po1.lt8 FDIC Insured I TD Bill1k1 t,.I.A. \ F.q1111f Houß/119 Lender   (s)
Case 19-27439-MBK                             Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                                                                         Desc Main
                                                     Document    Page 18 of 23




      How to Balance your Account                                                                                                                  Page:                                   2 of 3

     Begin by adj u sting your account register                          Your ending balance shown on this
     as follows:                                                         statement is:
                                                                                                                                          o
                                                                                                                                                Ending                           6,205.18
   • Subtract any services charges shown                                                                                                       Balance
     on this statement.                                             2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
      Subtract any automatic payments,                                   on this statement. Total the deposits                            fJ                      +
                                                                                                                                                   Total
      transfers or other electronic with-                                                                                                      Dopoiltts
                                                                         and enter on Line 2.
      drawals not previously recorded.
   • Add any interest earned if you have                                 Subtotal by adding lines I and 2.
                                                                                                                                          €)• .
     an interest-bearing account.
                                                                    4    List below the total amount of                                        ~UbTo~)
      Add any automatic deposit or
      overdraft line of credit.                                          withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
   , Review ell withdrawals shown on this                                and enter on Line 4.                                             O     Total
     statement and check them off in your                                                                                                   Wltl:ldrawals
     account register.                                              s Subtract Line 4 from 3. This adjusted
   , Follow instructions 2-5 to verify your                              balance should equal your account
     ending account balance.                                             balance.                                                         0    AdJÍJstod
                                                                                                                                               Balance



     6                                                                   0
     DEPOSITS NOT             DOLLARS           CENTS                   WITHDRAWALS NOT        DOLLARS         CCNT-5                 w1·rHORAWALS MOT            OOLI.AM          CEN'S
     ON srATEMENl                                                       ON31AIEMENr                                                   ONSr4.1E.Mf.NI




                                     ..                                                                                                ti>.tal
      T-otal Ooposlts
                                                       f}
                                                                                                                                       Withdrawals
                                                                                                                                                                                           e
     FOR CONSUMER ACCOUNTS ONLY- IN CASE OF ERRORS OR                                           FOR CONSUMER LOAN ACCOUNTS ONLY- BILLING RIGHTS
     QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFl:RS:                                          SUMMARY
     If you need lnformaUon about an o!octronlc fund trenarer or If you believe ëteœ Is an      In case of Error s or Questiom, About Your BIii;
     errar on yotx bank :,lalement or receipt relaUng to en electronlc rund usnstar,            Ifyou thiti( your blll ls wrang. or If you need mare !nfoITTl8lion sboot a transaction an
     lolophono tho bank lmmodlololy at the phono number llslod on lhe freni of your                                                                         ◄
                                                                                                your bili, wrlle u, et P.O. Bo, 1377. Lewlslon, Meine o.12 3-1377 es seen ••
     stelement or write to:                                                                     pos!íble. We musi hear from you no later then 11lxly (60) deya aMer we seni you Iha
     TO Bank, N.A., Deposit Operation• Capt, P.O. Box 1377, Lewiston,                           FIRST lllll on which Iha error or problem eppoarnd. YCXJ can lelephona us, bui doing
     Maine D4243-1377                                                                           so wlH noi preserve your rii;rhls. In your letter, give us the rollowlng Information:
     Wa musi hoar from you no Isler than slxly (60) calendar dey a ener we seni you tno                 Your name end account number,
        ,1a1aman1 upon which lhe error or problem fir.I appeared, \l'Yhon conlectlng tho
     fln>t                                                                                           • The doller amount of the susf)9Ctad error,
     B•nk, plouo o><plaln a, cloeny as you can Why you bollavo !here lo an error or why             • Describa lho error end 1,q,llfn, If you can, why you balle ve there la an error.
     more lnforTTiallon Is needed. Plee1e Include:                                                       If you need more lnlormellcn, dasetlba Iha Item yau 1111 UIIIIIJIII 8boul
                                                                                                You do noi have to pay any amount In question whlle we are Investigating, but you
           Your nema and account number.
                                                                                                are stili obllgaled lo pay the parts of your bl!l lhel are not In question, 1/'h'llle we
         • A ®ICllpllon of !he Orrot Of lrenslldlcn you .,. ll'IIUre e boui
         • Tne doller 1111011'1I and d!llt of the 1uspected ,nor,                               lnvesllgale your quesllon we cannot report you as delinquent or lake any acUQ"l to
                                                                                                collect lhe amount you quasllon
    Wion making a ve!bal lnqul,y, lho Bank may ask !hai you ssnd us your complain! 111
    wrlllng wllhin len (1□) bu,ln••• daye after lho í,sl lalephono e.II.                        FINANCE CHARGES: Although lhe Beni< uses lhe Deily Betance melMd to colculsto
    Wo v.111 lnveallgale your complalnl and will correct any error promplly, II we lake moro    lhe nnanc.a charge on your Moneyline/Overdreft Protecllon account (Iha \erm "OOP''
    than len (10) bu,ln••• days lo do thla, wo will erodi\ your account lor Iha                 or "OD" refera to Ovardran Prolecllon). lho Bonk disclose, lhe AvO<Sgo Dally Baler£S
                                                                                                on the periodic statement es en eeee r meíhoo for you to calculai e the nnance
    emow,I you lhlnk is in error, •o lhal you have the use or tho money durlny Iha lime It
    toke; to complote OU( lnvHtlgation.                                                         chergo. Tho flnonoe charge begins to accrue on tha date edvencea end other debits
                                                                                                are poated 10 your acc;ount snd wUI continue unta the balance h!iö been paid In ful.
     INTEREST NOTICE                                                                            To computo the finance charge. mulllply lhe Average Delly Balance Umös lhe Days ln
    Tolll lnlo,oll ç,odaed by tho Oon1c lo you this year WIii be ropor!OO by lhe 8W ~ lh•       Period tlmoi lhe Dally Periodic Rsle (aa Melad In the Account Summary aecllon on
    lntem•I RáVOIIUI Sèrvfte •t>d Stata tex eulhontlo• Tho a,noc,n1lo bo repo11ad wnl bo        Iha front or the etatoment). The Averege Delly Balance la calculated by adding the
    reported eeperalely to you by Iha Bank.                                                     belence for each day or the biKln9 cycle. lhen d1vldlng lhe tolel belanoo by the number
                                                                                                of Daya In lho Bill Ing Cycle. Tho dally balance Is Iha balanc:a lor lhe dey after
                                                                                                advances have bean added enc payment& or cradlls have been 1ub1racted plus or
                                                                                                rnlnua ony other adjustments \hat might have occurred thai day. There 111 no gra:r.e
                                                                                                paliod durfng w~ch no ñnence charge eccves. Finance charge ed}u&lmenls ere
                                                                                                Included In yo\X lota\ ílnence cherga.
Case 19-27439-MBK                                Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                         Desc Main
                                                        Document    Page 19 of 23




         m]aank
                        America's Most Convenient Bank•                          STATEMENT OF ACCOUNT


          HOLLISTER CONSTRUCT! SERVICES LLC
                                                                                 Page:                                 3 of 3
                                                                                 Statement Period:   Oct 01 2019-Oct 31 2019
                                                                                 Cust Ref#:           43513~-###
                                                                                 Primary Account#:         IIIIIIIIIIS641




   DAIL Y BALANCE SUMMARY
   DATE                                                         BALANCE                DATE                                BALANCE
   09/30                                                      26,675.79                10/07                                   0.00
   10/01                                                      24,804.55                10/15                              -1,232.55
   10/02                                                      26,498.19                10/16                               6,205.18
   10/03                                                       7,896.99




   Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
   Stink Dt'!p01ilt8 FDIC ln,umitl ! TO   Bank, N,I\. ¡ Equal Hom~lny Lender @
         Case 19-27439-MBK                           Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                                                    Desc Main
                                                            Document    Page 20 of 23


Corporate Business Account Statement                                                                                                                                   ~ PNCBANK

                                                                                                                                          Account number:         -7598
                                                                                                                                          Page 1 of 4
                         For tite period 10/01/2019 to 10/31/2019
                         010594                              0001'6128                                       oz                           Number of enclosures: O
                                                                                                                                          Tax ID Number: XX-XXXXXXX
                          HOLLISTER CONSTRUCTION 119-27439
                          SERVICES LLC                                                                                                    1t   For Client Services:
                          OPERATING ACCOUNT                                                                                                    Call 1-800-669-1518
                          DEBTOR IN POSSESSION                                                                                            .Q. Visit us at PNC.com/treasury
                           339 JEFFERSON RD
                           PARSIPPANV NJ 07054-3707
                                                                                                                                          181 Write to: Treas Mgmt Client Care
                      111 I 111111 I',, I 111 I 111 I 11I1111111111 I' I' 11 I 1'111, 11,111' I' 1111111                                      One Financial Parkway
                                                                                                                                              Locator Z1-Yb42-03-1
                                                                                                                                               Kalamazoo, Ml 49009


Account Summary Information
Balano• Summary
                                              Beginning                            Deposite and                            Chee kund                           Ending
                                                balance                            other credits                           other debits                       balance

                                       847,080.64                               650,626,83                               913,595.61                      !>84,111.86                        .,
---------------------------------------------~
                                                                                                                                                                                                   '



October is National Cyber Security Awareness Month                                                                                                                                          ;
                                                                                                                                                                                            "'
Do you know what to do if you receive a.fraudulent e.mail, text or phone call that ap¡1e.11rs tQ come from PNC? Forward the message 10 PNC at
ab11se@1,nc.com. If you resp_onded ton fö1udulent text or email, clicked on a link, opened. an attachment and/or disclosed personal
infonnalion, Iuimedîately change your online banking password, using another device ifposs.lblo, Then eontae! PNC Bank's Online Banking
Team at 1~800-762-2035, seleet l for personal acco\lllt or 2 for a business account, then select option 3.
                                                                                                                                                                                            N


Holidays Can Bring Increased Scams
Watch out for Phíshing, Vishing, and SMiShing scams, which often increase during the busy holiday season. These scams target potential
victims via email, telephone, and text message, and are social engineering a.ttempt11 to harvest sensitive personal ìnfermatíon or to install
malware onto your computer or mobile device. If a message looks suspicìous, do not respond to it and do not open attschmeata and don't click                                                :
links. Forward the message to PNC at abuse@pnc.com,                                                                                                                                         ~
Depoalts and Other Credits                                               Cheak■ and Other Debite                                                                                            ¡::;
De1crlption                                         ltema                                Amount            Deecription                                          Items                Amount ~

Deposits                                                 3                      172,192,88 Checks                                                                40             48,645.06   !
National Lockbox                                         o                            0.00 Returned Items                                                          o                 0,00 ::
ACH Credits                                              o                            0.00 ACH Debits                                                              7           117,451.09 ~
Funds Transfers In                                       3                      454,017.88 Funds Transfers Out                                                     6           661,551.40 ~
Trade Services                                           o                            O.DO Trade Services                                                          4             3,241.26   e
Investments                                              o                            0.00 Investments                                                             o                  0.00
Zero Balance Transfers                                   o                                  º·ºº
                                                                                           Zero Balance Transfers                                                  o                  0,00
Adjustments                                              o                            0.00 Adjustments                                                             o                 0.00
Other Credits                                            2                       24,416.07 Other Debits                                                            4            82,706.80
Total                                                    8                      650,626.83 Total                                                                  61           913,59!>.61
Ledger Balano•
Date                   Ledger balance                               Date                                     Ledger balance                       Data                   Ledger balance

l~Ol                   712,099.24                                   10/10                                  1,021,758.60                           10/24                  757,344.90
1 vo2                  707,085.28                                   10/11                                    764,853.¡1                           10/2!5                 755,844.90
l&'i03                 706,~5.73                                    1~15                                     750,144. 8                           10/28                  720,707.52
1~04                   70.6,0 7,90                                  I V17                                    761,945.19                           10/29                  719,116.82
1 V07                  792,000.41>              '                   10/18                                    719,946.29                           10/30                  640,9.90.85
10/08                  788,1540.34                                  10/21                                    749,005.25                           10/31                  584,Hl.86
10/09                  7891Ml.'1l                                   10/23                                    759¡131.!H
         Case 19-27439-MBK                Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                              Desc Main
                                                 Document    Page 21 of 23



Corporate Business Account Statement
HOLLISTER CONSTRUCTION #19-27439                                                                            Por the p•rlod '10/01/2018 to 10/31/2019
SERVICES LLC
                                                                                                            Account number:        -7598
                                                                                                            Page 2 of 4

Depoaits and Other Credits
Depoeita                                         3 tranuctione for a total of$ 172,192.88
Date                                          Traneaction                                                                                       Reference
potted                                Amount Jfeacription                                                                                         numb9r
10/07                              81, 124.Gô~eposit                                                                                            0!54179245
10/11                              80,911.96"))eposit                                                                                           004578264

10/23                              1 O, 126.26 { Deposit                                                                                        oe2344458


Fund• Tranef•r•   In                              3 traneactione for a total of                $ 454,017.88
Data
poated

10/07
                                      Amount     r:x:
                                                 Tranaaction


                                    7,896.99 Fed Wil'e In 19A7F.390932M9Xhw
                                                                                                                                                Reference
                                                                                                                                                  number
                                                                                                                                     W19A7E390932M9XHW

10/10                             232,227.19./Jed Wire In l 9A.,g4.632Cpn0Eqt                                                        W19AAG4832CPNOEQT

10/30                             218;893.70/Fed Wire In 19Aui03169YylZ82                                                             W19AUI03169YY1Z82


Other Credila                                    2 tranaaction■ for a total of $ 24,416.07
Date                                             Transaction                                                                                    Reference
poated                                Amount     deacription                                                                                      number
10/09                                 991.07 Suspicious Item                    Return Ck 000000000012438                                       083455397
                                                 / Valu• Datte 10-03-19
10/17                              23,42!5.00I/ Account Transfer From ~167                                                              HOLLISTER CONST


Checks and Other Dallita
Check• and S.ubatitute Checke                               40 tranaactione for a total of                   $ 48,848.06
Date     Check                      Aaference     Date      Check                              Raf arance      Date       Check                 Aeferenci,
poatod   number        Amount         numbar      pcsted    number                 Amount        number        poated     number     Amount       number
10/01    13978           584.17    086704128      10/08     13995                    495.52    086840213       10/24      13984        526.09   084797638
10/01    13074           495.24    086833111      I0/08     13901                    116.94    077476257       lÒ/24      14021        500.03   084718895
10/01    Hl970           500.03    086871723      10/08     12438                    991.07    083455397       10/24      14022        760.49   084833817
10/01    13980         1,038.38    083141148      10/08     13999                  1,856.59    083362515       10/21í     14019      1,500.00   085285376
10/01    13987            85.56    083140239      10/11     13982                     23.73    085057142       10/28      14020        891.41   086019157
10/01    14003           583.12    0831403!15     lÒ/lli    13990                    285.60    086253582       10/28      14023      1,000,10   085864721
10/02    14005         5,000.00    083776072      lÔ/15     13977                    912,39    085779081       10/28      131l86       127.20   081!319358
10/03    13994           144.13    OBS80476~      10/15     13975                    404.32    083125517       10/28      13985         75.00   0B6797705
lÒ/03    131l73         465,42     084379748      10/15     13981                    Hl8.8J    0B3186227       10/28      14018        500.03   086649319
         13988          315,27                              14009                                              lÒ/28      14024      1,389.96
10/04
10/04    14010           82,56
                                   LOB!\271492
                                   08514B5!16
                                                  10/15
                                                  10/15     14012                    ººº·ºº
                                                                                   9,137.50
                                                                                               083193929
                                                                                               063102224       10/29      14014        804.25
                                                                                                                                                08!!608188
                                                                                                                                                083471066
10/07    13003           262.50    0860344!14     10/18     14011                 11,831.63    085~18474       10/29      14016        453.64   0B3473121
I0/07    13992         2,345.69    086236194      10/21     14008                    484.79    086389732
10/07    13976           490.90    086469489      10/21     14013                    32fi.00   08652246~


ACH Debita                                        7 transacdons for a total of $117.451.09
Date                                          Transaction                                                                                       Referanca
posted                                Amount ~ucrlptlon                                                                                           number

10/01                         X 92,832.23 ACH Tel-Single Billing En                                                                    00019 274001986236
                                                    Beba Primary   7◄11051862
10/01                               7,155.0GV'(;orporate ACH Oct Gp Ins                                                                00019 273009440840
                                                    Tht Guardian 563~ß?00lle20DOO
10/17                              11,624.39 ACH Debit Contrib NW Trust 350-80572                                                      00019289010589721

10/18                                 123.86/Col'porate ACH UPS Bill U. P. S. 192780000Rx0270                                          00019 290000699421

10/18                                  43.41~rporate ACH UPS Bill U. P. S. 1928!50000Rx0270                                            0001929000~099437

10/29                                 332.81 Corporate ACH UPS Bill U. P. S. l 92920000Rx0270                                          000193010088326!12

10/31                               5,3Z9.33vt:orporate ACH Nov Cp Im                                                                  00019303010329780
                                                    The Guardian 563~6?001le2000{1
         Case 19-27439-MBK     Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                 Desc Main
                                      Document    Page 22 of 23


Corporate Business Account Statement                                                                      0PNCBANK
HOLLISTER CONSTRUCTION #19-27439                                                        far the period 10/01/2019 ta 10/31/2019
SERVICES LLC
                                                                                        Accoun1 number:   - 7598
                                                                                        Page 3   of 4

Check• and Other Debita - continued
Funda Tranatere Out                   & Iran.action• lor a total of$ &&1.551.40
Date                                  Tren11ction                                                                         Refera nea
posted                        Amount Jeacription                                                                            number
10/01                   'y 31,707.ßl✓}ed Wire Out 19A1E14526ll23X7                                              W19A 1E14~2!1IL23X7

10/11                     213,3S8.6WFed Wire Out 19Ahj38189Al5Cyh                                              W19ABJ33189AL6CYH

10/11                      92,281.93Vfed Wil'e Out 19Abj1534Rml81Ek                                            W19ABJ1534RML81El<

10/11                       2,203.14"'7ed Wire Out 19Abk14128.Kn7Szz                                           W19ABl<1412eKN7SZZ

10/30                     213,934.45/Fed Wire Om 19Auf3730C.·ud9Vf                                             W19AUF3730CAX18VF

10/30                      78,08ó,74~d Wire Out 19AufS729Cqy4Rc8                                               W19AUF3729GOY4RC8


Trade S•rvlo••                        4 lranaaotion• lor a total of              $ 3.241.26
Date                                  Transaction                                                                         R•f•r•nc•
poated                        Amount jletcrlpdon                                                                            number
10/15                       2,l!H.6~tandby l/C Debit              181286&4-00                                  GTSREF·   mme,i.oo •
                                                                                                                                       ,I
10/15                         958.3SV ~tandby 1/C Debil           18131227-00                                  GTSREF· 18131221-00

10/21                         1 oo.oo✓scandby 1/C Debit           18131227-00                                  GTSREF - 18131227-00 .,

10/21                           Sl.2!5\/Standby l/C Debit         l 8131227-00                                 GTSREF -1s131221-oo ~
                                                                                                                                       ,..
----------------------------=-------------------~
Oth•r Debite   4 lranuoliona for a total of $ 82. 708.80 ~
Data                                 Transaction                                                                          Reference
poeted                        Amount jt&erlpeion                                                                            number ~
10/02                          13.96/ Corporate Account Analysis Charge                                        0000000000000039317 :
                                         Vain• lfm, 00-.90-19                                                                          D
                                                                                                                                       D

                                    /,
10/28                      31,153.68" ,PNC Bank- NJ             Loan Pmts   608049237                                      0003115     N


10/31                      47,017.341,.PNC Bank-NJ              Loan Pmts   607920273                                      0002831 ~

10/31                       4,521.821 Corporate Account Analysis Charge                                        0000000000000039!143    If

                                                                                                                                       .
                                                                                                                                       D
                                                                                                                                       N
                                                                                                                                       ...
                                                                                                                                       D

                                                                                                                                       ¡;¡
        Case 19-27439-MBK                  Doc 709 Filed 12/24/19 Entered 12/24/19 11:10:55                                      Desc Main
                                                  Document    Page 23 of 23


Reviewing Your Statement
Please review this statement carefully and reconcile it with your records. Call the telephone number on the upper right side of the first page
of this statement if:
• you have any questions regarding your accounts(s);
• your name or address is incorrect;
• you have a business account and your tax identification number is missing or incorrect;
• you have any questions regarding interest paid to an interest-bearing account,

Balancing Your Account
Update Your Account Register
Compare:                                   The activity detail section of your statement to your account register.
Check Off:                                 All items in your account register that also apyear on your statement. Remember to begin
                                           with the ending date of your last statement. (An asterisk{*} will appear in the Checks
                                           section ifthere is a gap in the listing of consecutive check numbers.)
Add to Your Account Register               Any deposits or additions including interest payments and ATM or electronic deposits
Balance:                                   listed on the statement that are not already entered in your register.
Subtract From Your Account                 Any account deductions including fees and A1M or electronic deductions listed on the
Register Balance:                          statement that are not already entered in your register.

Update Your Statement Information

Slap 1:                                                                      Step 2:                  011-11 ,.. ........ ,
Add together             Date of Depo,lt       Amount                        Add together            Ded•ctlea DHallplloa      Amount
deposits and                                                                 checks and other
other additions                                                              deductions listed
listed in your                                                               in your account
account register                                                             register but not on
but not on your                                                              your statement.
statement.

                           Total A



Step 3:
Enter the ending balance recorded on your statement        $                      _
Add deposits and other additions not recorded    Total A + $                      _

                                                  Subtotal= $                    _
Subtract checks and other deductions not recorded Total B • $                     _

The result should equal your account register balance      = $                    _
                                                                                                           Totel B


Verification of Direct Deposits
To verify whether a direct deposit or other transfer to your account has occurred, call us Monday- Friday: 7 AM• 10 PM ET and Saturday
& Sunday: 8 AM - 5 PM ET at the customer service number listed on the upper right side of the first page of th.is statement.
In Case of Errors or Questiona about Your Electronic Transfers
Telephone us at the customer service number listed on the upper right side of the first page of this statement or write us at PNC Bank Debit
Card Services, 500 First Avenue, 4th Floor, Mailstop P7-PFSC-04-M, Pittsburgh, PA 15219 as soon as you can, if you think your statement
or receipt is wrong or if you need more informatíon about a transfer on the statement or receipt. We must hear from you no later than 60
days after we sent you the FIRST statement on which the error or problem appeared.
   (1) Tell us your name and account number (if any).
   (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you
   need more information.
   (3) Tell us the dollar amount of the suspected error.
We will investigate your complaint and ,;,.,m correct any error promptly. Ifwe take more than 10 business days to do this, we will
provisionally credit your account for the amount you think.is in error, so that you will have use of the money during the time it
takes us to complete our investigation.

Member FDIC                                                 è      Equal Housing Lender
